Per Cvbiau,
Wilson, Justice.
The tfefchnicality and precision required at one period by the courts of England having been found to operate as a denial of justice, were abandoned by those courts and the courts of this county have gone still farther in simplifying and abbreviating the forms in criminal proceedings. Nothing farther is now required, than a plain statement of the accusation ; a setting forth of those matters in which the guilt of the accused is alleged to consist.— The indictment should apprize the defendant of what he is called upon to answer. In going thus far, courts have but followed the light of reason, but were they to go farther than this and say that an indictment *343is sufficient which does not set forth the circumstances in which the guilt of the accused consists, evils would follow far greater than those which resulted from the decisions of the English courts when they went into the opposite extreme. Does the indictment in this case set forth,sufficient to enable the defendant to prepare his defence ? We think it does not. The only assignment of purjury ⅛, that the schedule was < false' and incorrect. This is too general; too uncertain. It should have set forth wherein the schedule was false and incorrect. The indictment sets forth that “ the defendant filed with his petition, as part of the same; a schedule purporting to set forth to the best of his knowledge and belief, a list of his creditors, their respective places of residence and the amount due by® the said Morgan to each of them, together with a pretended accurate inventory of the property rights and credits of said Morgan of every name, kind and description, and the location and situation of each and every parcel and portion thereof, his the said Morgan’s wearing, apparel and that of his wife and children excepted.” It further sets forth “ that said Morgan appeared before John A. Pitzer the clerk of the District Court aforesaid and did falsely and corruptly swear that said petition was true according to the best of his knowledge and belief, whereas in truth and in fact said schedule was false and incorrect.” Did the falsehood consist in, first, leaving out some of his creditors, if so, who were the persons omitted ? or, secondly, did it set forth certain persons as creditors who were not really so, if so, who were they? or, thirdly, did it incorrectly set forth the place of abode of the persons represented as creditors? or, fourthly, was the amount alleged to be due to all or any one of them incorrect? or, fifthly, was the inventory of the property, rights and credits of said Morgan incorrect in amount ? or, sixthly, in the location of such property, rights or credits? or, seventhly, in the description of them? or, eighthly, was the inventory of his wearing apparel and that of his children and family false and incorrect ?
To require a defendant to stand prepared at all of these points upon this indictment would be unjust and oppressive in the extreme. We think the indictment cannot by sustained.
Judgment below affirmed.